Case 1:19-cv-11445-LTS Document 36 Filed 06/29/20 Page 1 of 3
Case 1:19-cv-11445-LTS Document 36 Filed 06/29/20 Page 2 of 3
     Case 1:19-cv-11445-LTS Document 36 Filed 06/29/20 Page 3 of 3




                      CERTIFICATE OF SERVICE

      I, Robert L. Sheketoff, hereby certify that on June 29, 2020, I served a

copy of this pleading on all counsel of record via ECF.


                                      /s/ Robert L. Sheketoff
                                      BBO No. 457340
                                      One McKinley Square
                                      Boston, MA 02109
                                      (617)367-3449
